Citation Nr: 0606171	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the RO.


FINDINGS OF FACT

1.  The veteran has a current bilateral defective hearing 
that can be attributed to in-service noise exposure.

2.  The veteran presently suffers from tinnitus that can be 
attributed to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The veteran has bilateral defective hearing that was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).

2.  The veteran has tinnitus that was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hearing loss and 
tinnitus.  He says that he suffered acoustic trauma during an 
air raid on his convoy during service, and maintains that his 
current difficulties can be attributed to that event.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the evidence 
supports the veteran's claims for service connection for 
hearing loss and tinnitus.  The report of his VA audiometric 
examination, conducted in June 2004, shows that he has 
auditory thresholds of 25, 20, 50, 55, and 70 decibels in the 
right ear, and 25, 30, 80, 80, and 85 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
His speech discrimination scores were 80 percent for the 
right ear, and 78 percent for the left ear.  Thus, it is 
clear that he has a current "disability" in each ear as VA 
defines it.  See 38 C.F.R. § 3.385 (2005) (indicating that, 
for VA purposes, impaired hearing is considered to be a 
"disability" if the auditory threshold at 500, 1000, 2000, 
3000, and/or 4000 Hertz is 40 decibels or greater; or if the 
auditory thresholds for at least three of those frequencies 
is 26 decibels or greater; or if speech recognition scores 
using the Maryland CNC test are less than 94 percent).

While the veteran's service medical records have apparently 
been lost or destroyed, and are not available for review, he 
has offered credible statements with respect to the acoustic 
trauma he experienced in service.  After reviewing the claims 
file, and giving due consideration to the fact that the 
veteran was an avid hunter, and the effects of presbycusis, a 
VA examiner has stated in an uncontradicted opinion, dated in 
June 2004, that "[i]t is no better than equally as likely as 
not that his hearing loss and tinnitus are related to 
military noise exposure."  Under the circumstances, the 
Board finds that the criteria for an award of service 
connection have been satisfied.  The doctrine of reasonable 
doubt dictates that the veteran's hearing disability and 
tinnitus be attributed to the service-related etiology.  See 
38 C.F.R. § 3.102 (2005).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


